DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 been entered.

Response to Amendment
The amendment of 09/28/2021 has been entered.
Disposition of claims: 
Claims 5, 7, and 10 have been canceled.
Claims 18-19 have been added.
Claims 1-4, 6, 8-9, and 11-19 are pending
Claim 1 has been amended.
The amendments to claim 1 have overcome the rejections of claims 1-6 and 8-17 under 35 U.S.C. 103 as being unpatentable over Vo et al. (US 2015/0349267 A1, hereafter Vo) in view of Masaru et al. (JP 2011/253980 A, machine translated English document is referred to, 

Response to Arguments
Applicant’s arguments see the second paragraph of page 6 through the third paragraph of page 7 of the reply filed 09/28/2021 regarding the rejections of claims 1-6 and 8-17 under 35 U.S.C. 103 over Vo/Masaru/The Physics Hypertextbook set forth in the Office Action of 04/28/2021 have been considered. 
The rejections have been withdrawn, rendering these arguments moot.
Applicant’s arguments see the fourth paragraph of page 7 through the second paragraph of page 9 of the reply filed 09/28/2021 regarding the rejections of claims 1-6 and 8-17 under 35 U.S.C. 103 over Vo/Masaru/The Physics Hypertextbook set forth in the Office Action of 04/28/2021 have been considered. 
Applicant argues that the compound of amended claim 1 possesses unexpected properties that could not have been predicted before actually preparing and testing the compounds. Applicant points out Table 1 wherein the device containing the claimed Compound Example 3 (Device Example 3) has 40 % longer lifetime than the device containing Comparative Compound 2, which has hydrogen at the R3 position but is otherwise identical to Compound Example 3. 
Respectfully, the Examiner does not agree.
The Examiner provided the reason why the arguments are not persuasive in the Advisory Office Action of 08/10/2021. The Examiner maintain the same position.
Applicant argues that the Examiner’s assertion is analogous to asserting that a claim to a novel engine oil composition is used in an engine. Applicant further argues that in the present case, the claimed compounds are phosphorescent compounds useful in certain types of light-emitting device, thus one would not know whether the compounds would actually be useful or beneficial unless they were evaluated in actual light-emitting devices.
Respectfully, the Examiner does not agree.
The superior performance of engine (i.e. lifetime increase of the engine) could result from many different causes including novel material of cylinder and/or gaskets, novel design of the engine, novel design of the software to control the engine, etc. A novel engine oil is not the only reason why an engine has longer lifetime.
Furthermore, there is inherent property that a compound possesses on its own and can be used to measure how useful the compound is as a component of an organic light emitting device. For instance, one would know that a compound having high photoluminescence quantum efficiency would be useful or beneficial when it is used as the emitter of the light emitting device. One would know that a compound having a high hole mobility would be useful or beneficial when it is used as the hole injection/transport layer material. One would know that a compound have a high glass transition temperature would be generally useful and beneficial for forming the organic thin film layers of an organic light emitting device. The photoluminescence quantum efficiency, hole mobility, and glass transition temperature are the inherent properties that the compound possess on its own such that demonstration of unexpected result of such properties would be commensurate with compound claims.
At least those reasons, the arguments found not persuasive.

Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant recites “A compound according to claim 5”; however, claim 5 has been cancelled. It is unclear from which claim the claim 6 is dependent. For the term, “compound according to claim 5”, it is unclear which compound the “compound according to claim 5” is referenced to.
For the purpose of prosecution, the Examiner interprets the limitation to mean “A compound according to claim 1”, and the instant claim 5 is directly dependent from claim 1.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, Applicant recites “a compound or composition according to claim 1”; however, claim 1 does not claim any composition but claims only a compound. It is unclear which composition the term, “composition according to claim 1” is referenced to.
For the purpose of prosecution, the Examiner interprets the limitation to mean “a compound according to claim 1”.
Regarding claims 15-16, claims 15-16 are rejected due to the dependency from the rejected claim 14.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, Applicant recites “a solution according to claim 1”; however, claim 1 does not claim any solution. It is unclear which solution the term, “a solution according to claim 1” is referenced to.
For the purpose of prosecution, the Examiner interprets the limitation to mean “a compound according to claim 1”.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 14, Applicant recites “a compound or composition according to claim 1”; however, claim 1 does not claim any composition but claims only a compound.
Claim 14 is dependent from claim 1. Therefore, claim 14 fails to include all the limitations of the claims upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 15-16, claims 15-16 are rejected due to the dependency from the rejected claim 14.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 17, Applicant recites “a solution according to claim 1”; however, claim 1 does not claim any solution.
Claim 17 is dependent from claim 1. Therefore, claim 17 fails to include all the limitations of the claims upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 6, 8-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0287936 A1, hereafter Inoue) in view of Vo et al. (US 2015/0349267 A1, hereafter Vo), Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem, 2016, vol. 17, page 69-77, hereafter Luo), and Nakamura et al. (US 2005/0287396 A1, hereafter Nakamura).
Regarding claims 1-4, 6, 8, and 18-19, Inoue discloses a compound having a structure of Formula G1 (“embodiment 1” in [131]) and exemplifies Compound 135 ([133]), as shown below.

    PNG
    media_image1.png
    294
    446
    media_image1.png
    Greyscale

In Formula G1, R1 can be an alkyl group having 1 to 6 carbon atoms, R2
Compound 135 of Inoue does not have an alkyl group at the ortho position of the phenyl ring substituted to the nitrogen atom of the triazole ring (corresponding to R2 of Applicant’s formula (I)). 
However, Inoue does teach that R2 of formula G1 can be a substituted aryl group having 6 to 12 carbon atoms ([132]). Furthermore, Inoue does teach that a substituent other than hydrogen is preferable for those positions (R12 and R16 of Formula G8 in [034]; [037]) because the triazole ring and the phenyl ring do not become flat due to steric hindrance of the substituent so that the emission wavelength of the complex can be shorter ([037]). Inoue exemplifies dimethylphenyl group at R2 position of formula G1 (Compounds 109 and 152, in [133]). 
Vo discloses an organometallic compound having phenyltriazole ligand and used as the emitter of an organic light emitting device (Formula II in [060]-[067], Abstract).
Vo teaches that substituents at R2 and R3 positions of Formula II of Vo (corresponding to R2 of Applicant’s formula (I)) provides unexpected shift in emission toward blue ([067]). Vo exemplifies methyl groups as the substituent at R2 and R3 positions (Compounds L1-L5 in [106]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 135 of Inoue by substituting hydrogen atoms at both ortho substitution positions of the phenyl ring substituted to the nitrogen atom of the triazole ring with a methyl group as taught by Inoue and Vo.
The motivation of doing so would have been to provide the compound with shorter emission wavelength toward blue, based on the teaching of Inoue and Vo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The methyl group is an 
The modification provides Compound of Inoue as modified by Vo, as shown below.

    PNG
    media_image2.png
    301
    532
    media_image2.png
    Greyscale

Compound of Inoue as modified by Vo does not have a tert-butyl group at the position 4 of dimethyl phenyl ring (corresponding to R3 of Applicant’s formula (I)). However, Inoue does teach R2 of Formula G1 of Inoue can be a substituted aryl group having 6 to 12 carbon atoms ([132]) and exemplifies a t-butyl group which is substituted at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring of the compound (Compound 110 in [133]).
Luo teaches that the steric property of a t-butyl group can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic OLEDs (page 69, column 2, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Vo by substituting the hydrogen atom at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring with a t-butyl group as taught by Inoue and Luo.
The motivation of doing so would have been to effectively suppress intermolecular interactions and improve the efficiency and color purity of the organic light emitting device comprising the complex, based on the teaching of Luo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The t-butyl group is an exemplified substituent at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring of the compound (see exemplary Compounds 110 in [133]). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of t-butyl from the finite number of exemplified substituents at the substitution position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo, as shown below.

    PNG
    media_image3.png
    268
    630
    media_image3.png
    Greyscale

The compound has a methyl group at the R1 position of Formula (G1) of Inoue (corresponding to R1 position of Applicant’s Formula (I)). However, Inoue does teach that a branched alkyl group is preferably used at the R1 position ([016]) and also teaches that the branched alkyl group suppresses the entry of carriers into the organometallic compound due to steric hindrance, and thus has an effect of decreasing the carrier trapping property and reducing driving voltage ([016], [157]).  
Inoue exemplifies a neopentyl group as the branched alkyl group at R1 ([017], [157]).
Nakamura discloses an Ir complex used the emitter of an organic light emitting device ([007]-[010], Ir-5 in [027]). Nakamura teaches an Ir complex having a neopentyl substitution group (Example 4 comprising Compound Ir-5 in Table 1) used as the emitter of an organic light emitting device provides higher maximum brightness, higher external quantum efficiency, and longer lifetime (Lmax, η1000, and T1/2
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Luo by substituting the methyl group at R1 position of the triazole ring with a neopentyl group as taught by Inoue and Nakamura.
The motivation of doing so would have been to suppress the entry of carriers into the organometallic compound due to steric hindrance, and thus has an effect of decreasing the carrier trapping property and reducing driving voltage based on the teaching of Inoue, and provide higher maximum brightness, higher external quantum efficiency, and longer lifetime of the organic light emitting device comprising the compound as the emitter of the device, based on the teaching of Nakamura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A neopentyl group as a branched alkyl group at the substitution position R1 of Formula G1 is an exemplified substituent of the compounds of Inoue. The substitution of methyl with neopentyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a neopentyl from the finite number of exemplified branched alkyl group at R1 position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo and Nakamura as shown below.

    PNG
    media_image4.png
    328
    743
    media_image4.png
    Greyscale

The Compound of Inoue as modified by Vo, Luo, and Nakamura has identical structure as Applicant’s formula (I), wherein M is a transition metal (iridium); R1 is a C5-20 alkyl comprising at least one tertiary carbon atom wherein the tertiary carbon atom is bound directly to the triazole group of formula (I) (neopentyl); R2 independently is a linear C1-20 alkyl group (methyl); R3 is a branched C1-20 alkyl group (t-butyl); R4 is a group of formula –(Ar2)q wherein Ar2 is a unsubstituted aryl (phenyl) and q is 1; w is 0; x is 3; and y is 0.
The Compound of Inoue as modified by Vo, Luo, and Nakamura reads on the claim limitation above but fails to teach that the compound is a phosphorescent compound.
It is reasonable to presume that the Compound of Inoue as modified by Vo, Luo, and Nakamura is a phosphorescent compound.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (page 2, under “Summary of the Invention”) discloses that the compound of Applicant’s formula (I) is a phosphorescent compound.
The Compound of Inoue as modified by Vo, Luo, and Nakamura has identical structure as Applicant’s Formula (I), as outlined above.
Furthermore, Inoue teaches the compound of Inoue is a phosphorescent compound ([006], [009]). Compound of Inoue as modified by Vo, Luo, and Nakamura is encompassed by the compound of Inoue represented by Formula G1. 
Thus, the Compound of Inoue as modified by Vo, Luo, and Nakamura is a phosphorescent compound, meeting all the limitations of claims 1-4, 6, 8, and 18-19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Inoue as modified by Vo, Luo, and Nakamura is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 9, the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 1, as outlined above. 
The compound does not have an alkyl substituent to the ring corresponding to Applicant’s Ar2. However, Inoue does teach that the Ar group of Formula G1 of Inoue can be an arylene group having 6 to 13 carbon atoms which can have a substituent ([132]).
Vo discloses an organometallic compound having phenyltriazole ligand and used as the emitter of an organic light emitting device (Formula II in [060]-[067], Abstract). The Compound of Inoue as modified by Vo, Luo, and Nakamura has identical structure as the compounds of Vo represented by Formula II of Vo ([060]-[067]). 

    PNG
    media_image5.png
    354
    580
    media_image5.png
    Greyscale

Vo exemplifies a compound (Compound B9 in [107]) wherein the phenyl ring substituted to the phenyl ring of the phenyltriazole ligand (corresponding to the position R4 of Applicant’s Formula (I)) is substituted by a methyl group at the ortho position (marked by an arrow in the figure above). Therefore, a methyl group is a known substituent at the ortho substitution position of the phenyl ring which is substituted to the phenyl of the phenyltriazole ligand at the time when the invention was effectively filed.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Luo by substituting the methyl group at the ortho position of the phenyl ring which is substituted to the phenyl group of the phenyltriazole ligand, as taught by Inoue and Vo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A hydrogen atom and a methyl group are known substituents at the ortho position of the phenyl ring which is substituted to the phenyltriazole ligand. The substitution of hydrogen with a methyl group would have been one known element for another known element and would have led to predictable results. See 
The modification provides Compound of Inoue as modified by Luo and Nakamura as shown below.

    PNG
    media_image6.png
    322
    629
    media_image6.png
    Greyscale

The Compound of Inoue as modified by Vo, Luo, and Nakamura (2) has identical structure as Applicant’s formula (I), wherein M is a transition metal (iridium); R1 is a C5-20 alkyl comprising at least one tertiary carbon atom wherein the tertiary carbon atom is bound directly to the triazole group of formula (I) (neopentyl); R2 independently is a linear C1-20 alkyl group (methyl); R3 is a branched C1-20 alkyl group (t-butyl); R4 is a group of formula –(Ar2)q wherein Ar2 is a substituted aryl (methylphenyl) and q is 1; w is 0; x is 3; and y is 0.
Regarding claim 11
The phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on the claim limitation above but fails to teach that the compound has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
It is reasonable to presume that the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (page 9, first paragraph) discloses that the compound of Applicant’s formula (I) has a photoluminescence spectrum with a peak in the range of 420-490 nm.
The compound of Inoue as modified by Vo, Luo, and Nakamura has identical structure as Applicant’s Formula (I) as outlined above and identical to Applicant’s specific example, Compound Example 3 (page 8 of the instant spec). 
Therefore, the compound of Inoue as modified by Vo, Luo, and Nakamura has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the compound of Inoue as modified by Vo, Luo, and Nakamura is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 12 and 14
Inoue discloses an organic light emitting device ([154]-[155], Fig. 1A, Example – light emitting element 1 in [275]-[281]) comprising an anode (“a first electrode”, “102”, “ITO”), a light emitting layer (“113”) comprising a dopant of Ir(Mptz)3 and a host of CzTAZ I, and a cathode (“a second electrode”, “104”, “Al”).
Inoue as modified by Vo, Luo, and Nakamura does not exemplify a specific organic light-emitting device comprising the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura; however, Inoue does teach the organometallic complex of Inoue is used with a host material to make the light emitting layer of the organic light emitting device of Inoue ([157]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Inoue (Light-Emitting Element 1 in [275]-[281]) by substituting the dopant material of Ir(Mptz)3 with the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura, as taught by Inoue.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the phosphorescent dopant material represented by Formula G1 of Inoue of the organic light-emitting device of Inoue would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified claim 14.
The organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura comprises a composition (light-emitting layer) comprising a host material (CzTAZ 1) and a compound according to claim 1 (the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura), meeting all the limitations of claim 12.
Regarding claim 15, the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 1, and the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 14 as outlined above.
The organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura) between the anode and the cathode.
The organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura does not emit white light.
However, Inoue does teach that the organic light emitting device of Inoue can be made with multiple light emitting layer to emit white light ([171]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura by incorporating multiple light emitting layer such that the light-emitting device emits white light, as taught by Inoue.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would 
The modification provides a white-light-emitting organic light emitting device comprising an anode (ITO), a cathode (Al), and multiple light-emitting layers between the anode and the cathode, wherein one of the multiple light emitting layers comprises the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura.
Regarding claims 13 and 16-17, the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 1, and the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 14 as outlined above.
The organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura) between the anode and the cathode.
Inoue does not exemplify a specific method of forming the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura; however, Inoue does teach that the light emitting layer of the organic light emitting device of Inoue can be formed by using a wet method such as an inkjet method or a spin-coating method ([164]).
Vo discloses an organic light emitting device comprising an organometallic compound ([060]-[067], Fig. 1).
Vo discloses a wet method (“liquid deposition” in [138]) of forming an organic light-emitting device comprising the step of depositing the light-emitting layer over one of the anode 
Vo further teaches a method ([142]) of forming an organic light-emitting layer (“device fabrication” in [138]-[139]; “photoactive layer” in [112] and Fig. 1) within an organic light-emitting device comprising depositing a compound (the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura) dissolved in one or more solvents (“liquid medium consists essentially of water or water and organic solvent” in [142]) and evaporating the one or more solvents (“the liquid medium can be removed in air … with heating” in [142]).  
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura by using the compound and one or more solvents to make a solution, wherein the solution is used to deposit the light emitting layer of the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura using the wet deposition method described by Vo, as taught by Inoue and Vo.
The motivation of doing so would have been to prepare the light emitting layer of the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura via a wet method such as an inkjet method or a spin coating method, as taught by Inoue and Vo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both vacuum deposition method and wet method are alternative methods to fabricate the device of Inoue. Substitution the vacuum method by the wet deposition method taught by Vo would have been one known element for another known element and would have led to predictable results. See 
The resultant solution comprises a phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura dissolved in one or more solvents, meeting all the limitations of claim 13.
The resultant method of forming an organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura comprising the step of depositing the light-emitting layer over one of the anode and cathode, and depositing the other of the anode and cathode over the light emitting layer, meeting all the limitations of claim 16.
The resultant method of forming a light emitting layer within an organic light-emitting device comprising an anode, a cathode, and a light-emitting layer between the anode and cathode comprising depositing a compound according to claim 1 dissolved in one or more solvents and evaporating the one or more solvents, meeting all the limitations of claim 17.

Claims 1-4, 6, 8-9, 11-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0287936 A1) in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem, 2016, vol. 17, page 69-77), Nakamura et al. (US 2005/0287396 A1), and Akino et al. (US 2014/0306203 A1, hereafter Akino).
Regarding claims 1-4, 6, 9, and 18-19, Inoue discloses a compound having a structure of Formula G1 (“embodiment 1” in [131]) and exemplifies Compound 109 ([133]), as shown below.

    PNG
    media_image7.png
    297
    553
    media_image7.png
    Greyscale

In Formula G1, R1 can be an alkyl group having 1 to 6 carbon atoms, R2 can be a substituted aryl group having 6 to 12 carbon atoms; Ar can be a substituted arylene having 6 to 13 carbon atoms; M is Group 9 element or Group 10 element ([131]-[132]).
Compound 109 of Inoue does not have a tert-butyl group at the position 4 of dimethyl phenyl ring (corresponding to R3 of Applicant’s formula (I)). However, Inoue does teach R2 can be a substituted aryl group having 6 to 12 carbon atoms ([132]) and exemplifies a t-butyl group which is substituted at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring of the compound (Compound 110 in [133]).
Luo teaches that the steric property of a t-butyl group can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic OLEDs (page 69, column 2, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 109 of Inoue by substituting the hydrogen atom at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring with a t-butyl group as taught by Inoue and Luo.
The motivation of doing so would have been to effectively suppress intermolecular interactions and improve the efficiency and color purity of the organic light emitting device comprising the complex, based on the teaching of Luo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The t-butyl group is an exemplified substituent at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring of the compound (see exemplary Compounds 110 in [133]). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of t-butyl from the finite number of exemplified substituents at the substitution position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo, as shown below.

    PNG
    media_image8.png
    224
    575
    media_image8.png
    Greyscale

The compound has a methyl group at the R1 position of Formula (G1) of Inoue (corresponding to R1 position of Applicant’s Formula (I)). However, Inoue does teach that a branched alkyl group is preferably used at the R1 position ([016]) and also teaches that the 
Inoue exemplifies a neopentyl group as the branched alkyl group at R1 ([017], [157]).
Nakamura discloses an Ir complex used the emitter of an organic light emitting device ([007]-[010], Ir-5 in [027]). Nakamura teaches an Ir complex having a neopentyl substitution group (Example 4 comprising Compound Ir-5 in Table 1) used as the emitter of an organic light emitting device provides higher maximum brightness, higher external quantum efficiency, and longer lifetime (Lmax, η1000, and T1/2, respectively in [128]-[129] and Table 1) as compared with the device comprising an Ir complex having a hydrogen atom or a methyl group at the corresponding position (Examples 1 and 2 comprising compounds C-1 and C-2, respectively in Table 1 and [138]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Luo by substituting the methyl group at R1 position of the triazole ring with a neopentyl group as taught by Inoue and Nakamura.
The motivation of doing so would have been to suppress the entry of carriers into the organometallic compound due to steric hindrance, and thus has an effect of decreasing the carrier trapping property and reducing driving voltage based on the teaching of Inoue, and provide higher maximum brightness, higher external quantum efficiency, and longer lifetime of the organic light emitting device comprising the compound as the emitter of the device, based on the teaching of Nakamura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A neopentyl group as a branched alkyl group at the substitution position R1 of Formula G1 is an exemplified substituent of the compounds of Inoue. The substitution of methyl with neopentyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a neopentyl from the finite number of exemplified branched alkyl group at R1 position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo and Nakamura as shown below.

    PNG
    media_image9.png
    267
    710
    media_image9.png
    Greyscale

The phenyl ring substituted to the carbon of the triazole ring is not substituted. However, Inoue does teach that the Ar group of Formula G1 of Inoue can be a phenylene group substituted by an aryl group ([019], [132]). 
Akino discloses an Ir complex having a dendron at the phenyl ring of the phenyltriazole ligand and used as the emitter of an organic light emitting device (Abstract, [006]-[007]). 
Akino teaches a dendron provides enhanced solubility of the metal complex in an organic solvent and introduces further functionalities such as a charge transport property ([029]).
Akino further teaches that an organic light emitting device comprising the Ir complex having a dendron group, di-t-octyl-terphenyl substituted to the phenyl ring of the phenyltriazole ligand of the complex provides higher EQE and luminous efficiency (Example 1 comprising compound MC-1 in Table 1 and [233]) as compared with the device comprising an Ir complex having no substitution group at the corresponding position (comparative example 3 comprising compound MC-C3 in Table 1 and [230]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Luo and Nakamura by substituting di-t-octyl-terphenyl group at substitution position corresponding to the R4 position of Applicant’s formula (I), as taught by Inoue and Akino.
The motivation of doing so would have been to provide enhanced solubility of the metal complex in an organic solvent and introduces further functionalities such as a charge transport property, and provide the organic light emitting device comprising the compound with higher EQE and luminous efficiency, based on the teaching of Akino.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A phenyl group substituted by an aryl group (i.e. di-t-octyl-terphenyl group) is within the limitation of Ar of Compound of Inoue represented by Formula G1 of Inoue. Thus, the substitution of hydrogen with di-t-octyl-terphenyl group would have been one known element for another known element and would 
The modification provides Compound of Inoue as modified by Luo, Nakamura, and Akino as shown below.

    PNG
    media_image10.png
    495
    811
    media_image10.png
    Greyscale

The Compound of Inoue as modified by Luo, Nakamura, and Akino has identical structure as Applicant’s formula (I), wherein M is a transition metal (iridium); R1 is a C5-20 alkyl comprising at least one tertiary carbon atom wherein the tertiary carbon atom is bound directly to the triazole group of formula (I) (neopentyl); R2 independently is a linear C1-20 alkyl group (methyl); R3 is a branched C1-20 alkyl group (t-butyl); R4 is a group of formula –(Ar2)q wherein Ar2 is a substituted aryl (di-t-octyl substituted m-terphenyl) and q is 1; w is 0; x is 3; and y is 0.
The Compound of Inoue as modified by Luo, Nakamura, and Akino reads on the claim limitation above but fails to teach that the compound is a phosphorescent compound.
It is reasonable to presume that the Compound of Inoue as modified by Luo, Nakamura, and Akino is a phosphorescent compound.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (page 2, under “Summary of the Invention”) discloses that the compound of Applicant’s formula (I) is a phosphorescent compound.
The Compound of Inoue as modified by Luo, Nakamura, and Akino has identical structure as Applicant’s Formula (I), as outlined above.
Furthermore, Inoue teaches the compound of Inoue is a phosphorescent compound ([006], [009]). Compound of Inoue as modified by Luo, Nakamura, and Akino is encompassed by the compound of Inoue represented by Formula G1.
Thus, the Compound of Inoue as modified by Luo, Nakamura, and Akino is a phosphorescent compound, meeting all the limitations of claims 1-4, 6, 9, and 18-19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Inoue as modified by Luo, Nakamura, and Akino is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 8, the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 1, as outlined above. 
The compound can be interpreted by assigning different substituent groups as shown below.

    PNG
    media_image11.png
    483
    715
    media_image11.png
    Greyscale

The Compound of Inoue as modified by Luo, Nakamura, and Akino has identical structure as Applicant’s formula (I), wherein M is a transition metal (iridium); R1 is a C5-20 alkyl comprising at least one tertiary carbon atom wherein the tertiary carbon atom is bound directly to the triazole group of formula (I) (neopentyl); R2 independently is a linear C1-20 alkyl group (methyl); R3 is a branched C1-20 alkyl group (t-butyl); R4 is a group of formula –(Ar2)q wherein Ar2 is a substituted phenyl (i.e. a phenyl substituted by two t-octylphenyl groups) and q is 1; w is 0; x is 3; and y is 0, meeting all the limitations of claims 1 and 8.
Regarding claim 11, the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 1, as outlined above. 
The phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on the claim limitation above but fails to teach that the compound has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
It is reasonable to presume that the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (page 9, first paragraph) discloses that the compound of Applicant’s formula (I) has a photoluminescence spectrum with a peak in the range of 420-490 nm.
The compound of Inoue as modified by Luo, Nakamura, and Akino has identical structure as Applicant’s Formula (I), as outlined above.
The compound of Inoue as modified by Luo, Nakamura, and Akino has identical metal center and identical ligand backbone structure as Applicant’s Compound Example 1 (page 8 of the instant spec); thus, it is assume that the two compounds have substantially similar emission property. 
Therefore, the compound of Inoue as modified by Luo, Nakamura, and Akino has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Inoue as modified by Luo, Nakamura, and Akino is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 12 and 14
Inoue discloses an organic light emitting device ([154]-[155], Fig. 1A, Example – light emitting element 1 in [275]-[281]) comprising an anode (“a first electrode”, “102”, “ITO”), a light emitting layer (“113”) comprising a dopant of Ir(Mptz)3 and a host of CzTAZ I, and a cathode (“a second electrode”, “104”, “Al”).
Inoue as modified by Luo, Nakamura, and Akino does not exemplify a specific organic light-emitting device comprising the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino; however, Inoue does teach the organometallic complex of Inoue is used with a host material to make the light emitting layer of the organic light emitting device of Inoue ([157]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Inoue (Light-Emitting Element 1 in [275]-[281]) by substituting the dopant material of Ir(Mptz)3 with the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino, as taught by Inoue.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the phosphorescent dopant material represented by Formula G2 of Inoue of the organic light-emitting device of Inoue would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino) between the anode and the cathode, meeting all the limitations of claim 14.
The organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino comprises a composition (light-emitting layer) comprising a host material (CzTAZ 1) and a compound according to claim 1 (the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino), meeting all the limitations of claim 12.
Regarding claim 15, the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 1, and the organic light emitting device of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 14 as outlined above.
The organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino) between the anode and the cathode.
The organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino does not emit white light.
However, Inoue does teach that the organic light emitting device of Inoue can be made with multiple light emitting layer to emit white light ([171]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Inoue as modified 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a white-light organic light-emitting device.
The modification provides a white-light-emitting organic light emitting device comprising an anode (ITO), a cathode (Al), and multiple light-emitting layers between the anode and the cathode, wherein one of the multiple light emitting layers comprises the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino.

Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0287936 A1) in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem, 2016, vol. 17, page 69-77), Nakamura et al. (US 2005/0287396 A1), and Akino et al. (US 2014/0306203 A1) as applied to claims 1-4, 6, 8-9, 11-12, 14-15, and 18-19 above, further in view of Vo et al. (US 2015/0349267 A1). 
Regarding claims 13 and 16-17
The organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino) between the anode and the cathode.
Inoue does not exemplify a specific method of forming the organic light emitting device of Inoue as modified by Luo, Nakamura, and Akino; however, Inoue does teach that the light emitting layer of the organic light emitting device of Inoue can be formed by using a wet method such as an inkjet method or a spin-coating method ([164]).
Vo discloses an organic light emitting device comprising an organometallic compound ([060]-[067], Fig. 1).
Vo discloses a wet method (“liquid deposition” in [138]) of forming an organic light-emitting device comprising the step of depositing the light-emitting layer over one of the anode and cathode (“device fabrication” in [138]-[139]; “spin coating” in [142]), and depositing the other of the anode and cathode over the light emitting layer ([112], see the layered structure of “100” in Fig. 1).
Vo further teaches a method ([142]) of forming an organic light-emitting layer (“device fabrication” in [138]-[139]; “photoactive layer” in [112] and Fig. 1) within an organic light-emitting device comprising depositing a compound (the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino) dissolved in one or more solvents (“liquid medium consists essentially of water or water and organic solvent” in [142]) and evaporating the one or more solvents (“the liquid medium can be removed in air … with heating” in [142]).  
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the phosphorescent compound of Inoue as modified by 
The motivation of doing so would have been to prepare the light emitting layer of the organic light emitting device of Inoue as modified by Luo, Nakamura, and Akino via a wet method such as an inkjet method or a spin coating method, as taught by Inoue and Vo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both vacuum deposition method and wet method are alternative methods to fabricate the device of Inoue. Substitution the vacuum method by the wet deposition method taught by Vo would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant solution comprises a phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino dissolved in one or more solvents, meeting all the limitations of claim 13.
The resultant method of forming an organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino comprising the step of depositing the light-emitting layer over one of the anode and cathode, and depositing the other of the anode and cathode over the light emitting layer, meeting all the limitations of claim 16
The resultant method of forming a light emitting layer within an organic light-emitting device comprising an anode, a cathode, and a light-emitting layer between the anode and cathode comprising depositing a compound according to claim 1 dissolved in one or more solvents and evaporating the one or more solvents, meeting all the limitations of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786